Citation Nr: 0517502	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 through 
December 1975.


This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, in June 2002, which denied the claim.  In that 
decision, the RO determined that new and material evidence 
was submitted to reopen the claim for service connection for 
hearing loss, but denied the claim on the merits.

Notwithstanding the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  For the reasons set 
forth below, the Board finds that new and material evidence 
has not been submitted.  However, because the RO has afforded 
the veteran a greater review on the merits of his claim than 
was otherwise warranted, the veteran will not be prejudiced 
by deciding his case at this time on a new and material 
basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
the duty to notify has been satisfied.

2.  Service connection was previously denied for hearing loss 
by an October 1979 rating decision, and claims to reopen were 
denied in May 1998, July 1999, and July 2001 rating 
decisions.  No appeals were perfected with regard to these 
decisions. 

3.  Evidence associated with the claims file since the July 
2001 rating decision is cumulative, redundant, duplicative, 
and does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2004).

2.  New and material evidence not having been submitted, the 
claim for entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA left intact, however, the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the duty to 
assist provisions of the VCAA are fully applicable to the 
claim. 38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

VA has a duty to notify the appellant of any information and 
evidence needed
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. 
§ 3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent notice to the veteran by correspondence 
dated in November 2002.  This letter addressed the 
requirements to establish service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any additional 
evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Quartuccio, supra. 

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the April 2003 Statement of the 
Case (SOC), and the June 2003 Supplemental Statement of the 
Case (SSOC).  These documents served notice to the veteran of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claim.  In pertinent part, the SOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

While the notice was not provided prior to the decision on 
appeal, it was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Under the 
facts of this case, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The Board finds that in 
this case the delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after the notice was 
provided.  See  Mayfield v. Nicholson, No. 02-1077, slip op. 
at 15 (U.S. Vet. App. April 15, 2005).

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records, 
private medical records, and VA treatment records and 
examination reports.  When filling out his substantive appeal 
(VA Form 9), the veteran waived his right to a hearing before 
the Board.  Thus, the Board concludes that the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

On a November 1973 service entrance examination, the veteran 
reported a history of ear, nose, or throat trouble and head 
trouble.  He denied hearing loss.  He stated that he had been 
hit in the head with a hammer prior to military service.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
/
50
LEFT
10
15
30
/
40

The examiner found the veteran qualified for enlistment.  
Subsequent service medical records did not refer to any 
hearing trouble.  His Military Occupation Specialty was 
infantry.

Upon discharge examination in December 1975, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
10
10
30
10
5

There was no mention on the December 1975 discharge 
examination of hearing problems.

In a February 1976 VA clinic report, the veteran complained 
of hearing loss.  The audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
/
50
LEFT
5
10
25
/
35

Speech audiometry revealed speech discrimination ability of 
86 percent in the right ear and 90 percent in the left ear.  
Speech reception threshold was noted as 4 on the right and 8 
on the left.  His canals were described as being normal.  The 
examiner noted that it was difficult to test in the high 
frequencies due to many false positives.

The veteran's initial claim for service connection for 
hearing loss was filed September 1979.  The claim was denied 
in October 1979.  In reaching this initial decision on the 
veteran's hearing loss, the RO determined that the veteran's 
service medical records were "negative for any complaints 
of, treatments for, or notations of any diagnosed hearing 
loss or symptomatology incident thereto."  The RO further 
noted that VA medical records from May 1976 through April 
1977 did not show any other disabilities at issue "were 
actually incurred or aggravated by service."

In October 1997, the veteran's representative asserted that 
an audiogram from February 1976 "appears not to have been 
considered" in the 1979 rating decision.  The representative 
then contended that the veteran's constant exposure to mortar 
fire was a potential cause for his hearing loss.

During the May 1998 VA audiological examination, the veteran 
reported a history of service in a mortar platoon and his 
current difficulty understanding words.  The examiner 
interpreted the audiometric tests as showing a moderate 
sloping to severe sensory neural hearing loss, bilaterally.  
The examiner stated that high frequency sensory neural 
hearing loss is consistent with noise exposure.  

In a May 1998 decision, the RO noted the decreased hearing 
acuity on entrance examination and the findings on the 
discharge examination, and specifically addressed the 
contentions of the veteran's representative with regard to 
the February 1976 audiogram.  After consideration of the 
evidence, the RO concluded that new and material evidence had 
not been submitted because there was no reasonable 
possibility that the new evidence would change the prior 
decision. 

The veteran disagreed with this decision in June 1998, and an 
SOC was issued in August 1998.  A timely substantive appeal 
was not submitted. 

Following receipt of additional evidence, including a VA 
treatment reports from March 1976 and a private audiogram 
from September 1983, the RO again denied a claim to reopen in 
July 1999.  In reaching this decision, the RO determined that 
the evidence submitted since the last decision was 
duplicative, and did not provide a nexus between the current 
condition and the veteran's service.  There was no appeal 
from this decision.


























In April 2001, the veteran submitted another claim for 
service connection for hearing loss.  An additional audiogram 
was made part of the record.  The RO again denied the claim 
in a July 2001 rating decision.  The RO found that the new 
evidence was duplicative evidence of his current condition 
and did nothing to link the condition with service.

A Systematic Technical Accuracy Review was conducted in 
August 2001.  The reviewer indicated that it appeared the 
February 1976 audiological examination was not considered in 
any rating decision.  Following this review, the veteran was 
scheduled for a new VA audiological examination.

In the report of a September 2001 VA examination, the 
examiner noted the findings on the veteran's entrance and 
separation examinations.  The veteran told the physician that 
he had not been given a separation examination.  He further 
stated he had been prescribed hearing aids, but thought they 
were too loud.  While the veteran was instructed to wear his 
hearing aids to the examination, he failed to do so.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
55
80
75
LEFT
40
45
55
80
75

Speech discrimination was 76 percent in the right ear and 82 
percent in the left ear.  The examiner noted that there was 
an inconsistency between pure tone audiometric evaluation and 
the speech portion of the assessment.  The examiner observed 
that the "veteran had no problems conversing during the 
interview portion of this appointment."  As evidence of this 
conclusion, the examiner noted the veteran did not observe 
the speaker and did not need "repeats."  The examiner 
opined that the veteran's inconsistent findings suggest a 
"functional overlay" to his hearing loss.  The examiner 
further noted that the significant decrease in the veteran's 
hearing from a March 2000 audiogram, and his complaint that 
his hearing aids are too loud, suggest that the veteran's 
current audiometric findings do not represent his actual 
hearing loss.

In February 2002, the RO received the report of an audiology 
evaluation from March 2000.  Testing on that date revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
55
85
LEFT
5
15
40
65
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 86 percent in the left ear.  

In order to address inconsistencies in the prior examination, 
another VA audiology examination was conducted in May 2002.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
70
80
LEFT
20
20
40
75
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.

Recording the veteran's statements, the examiner noted his 
military experience and his attribution of hearing loss to 
weapons fire.  The examiner also recorded a variety of 
occupations held by the veteran over time.  She then 
addressed the veteran's medical history, including his 
service medical records, in detail.  In reporting the results 
of the examination, the examiner stated that the results were 
reflective of the veteran's hearing ability.  The examiner 
then described the veteran's current hearing condition in 
great detail.  While the examiner did question the validity 
of the separation examination, she did note the similarities 
between the examinations that occurred upon entrance into 
service and shortly after service.  Citing the American 
College of Occupational medicine, the examiner determined 
that the progression of hearing loss clearly occurred between 
1976 and 1983.  The examiner then opined that the veteran's 
hearing loss is "probably not service connected."

Shortly thereafter, in a June 2002 rating decision, the RO 
determined that new and material evidence had been submitted, 
but denied service connection on the merits.  The veteran 
disagreed with that decision, reiterating that he was not 
given a discharge evaluation.

In June 2003, the veteran testified in a hearing before the 
RO that he was a mortarman, responsible for loading ordinance 
into a mortar.  He stated that he currently lives in an area 
where planes fly low overheard.  He compared the sound of the 
mortars to that given off by passing aircraft.  The veteran 
then said that he did not wear protective hearing devices 
during training.  Without this protection, he would still 
fire multiple rounds, sometimes all day long, for several 
days a week.

Upon further questioning, the veteran stated that he first 
noticed that something was wrong with his hearing around the 
time of discharge.  He said that he could not hear the 
sounds, so he just held the button down.  The reason for this 
behavior was the veteran's concern that he might not be 
discharged if found to have a hearing problem.  The veteran 
then expressed surprise when told he had checked off that he 
had hearing trouble in his entrance exam.  He testified he 
had no recollection of doing so.  He further stated that he 
was not exposed to any noises, which may have caused his 
hearing loss, before he entered military service.  The 
veteran then directly opined that mortar firing was the cause 
of his hearing loss.  He further stated that his occupation 
as a truck driver would not be a source of hearing loss 
because the trucks he drives are "pretty quiet."

In his informal hearing presentation, the representative 
contended that the veteran's entrance examination showed 
hearing loss, his discharge examination showed normal 
hearing, and a VA examination conducted shortly after 
discharge again showed hearing loss.  The representative 
asserted that this discredits the discharge examination.


Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (2002); 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  These changes are applicable to this claim 
since it was filed after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,628-45,629.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

A preexisting injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As noted above, service connection for hearing loss was 
originally denied on the merits in an October 1979 rating 
decision.  The evidence of record at that time included 
service medical records, VA outpatient treatment records, and 
a VA examination report from 1976.  The file presumably 
included the February 1976 audiometric examination, which 
bears an April 1976 date stamp.  The RO denied service 
connection because the veteran's service medical records were 
negative for complaints of, treatment for, or notations of 
any diagnosed hearing loss or symptomatology incident 
thereto.  

In 1997, the veteran attempted to reopen his claim, noting 
that the "February 23, 1976" examination did not appear to 
have been considered by the October 1979 rating decision.  
The Board notes that no "February 23, 1976" audiogram is of 
record, but an audiogram from February 26, 1976, which was 
received on April 23, 1976 is of record, and is presumably 
the document being referenced in the October 1997 
correspondence.  In the May 1998 rating decision, the RO 
specifically addressed the February 1976 audiogram, noting 
the speech reception threshold of 4 and 8 in the right and 
left ears, respectively, as well as the discrimination scores 
of 86 percent and 90 percent in the right and left ears, 
respectively.  The rating decision further noted the 
examiner's note concerning the many false positives.  

Although the veteran appealed the May 1998 rating decision, 
he did not submit a substantive appeal following the issuance 
of the SOC in August 1998.  Although additional medical 
evidence was submitted, such does not extend the time period 
for filing an appeal.  38 C.F.R. § 20.304.  Thus, in the 
absence of a timely perfected appeal, the May 1998 rating 
decision is final.  38 C.F.R. § 20.1103.

In addition, the veteran did not appeal the denials of his 
claims by rating decisions in July 1999 or July 2001, and 
these decisions are final.  38 C.F.R. §§ 20.302, 20.1103  

The impetus for the decision on appeal was a Systematic 
Technical Accuracy Review conducted in August 2001.  In that 
review, the reviewer erroneously stated that it did not 
appear the February 1976 VA audiological examination had been 
considered by any rating decision, and because of that, the 
claim should be reopened.  As noted above, however, the May 
1998 rating decision clearly considered the February 1976 
audiological report, and cited to the findings contained 
therein.  The requirement for reopening a claim is whether 
new and material evidence has been submitted.  In fact, all 
of the reasons cited for the reopening of the claim by the RO 
in the June 2002 decision pertain to evidence that was of 
record at the time of prior denials.  Thus, the February 1976 
audiogram cannot be considered new and material evidence, as 
it was already considered by a prior final decision.

Likewise, the testimony provide during a June 2003 hearing is 
cumulative and redundant.  The veteran's contentions that he 
was exposed to loud noises and that his hearing was worse 
after service than it was before has been of record since the 
veteran's first claim in 1979, and the Board finds that this 
information is not new.

Turning to the other evidence received after the July 2001 
decision, the Board notes that two VA authorized examinations 
have been held since the last final decision on the merits.  
These examinations have yielded some degree of pertinent 
information, but nothing which is material to advancing the 
veteran's claim.  The results of the veteran's physical 
examinations include more of the same duplicative 
information.  Namely, that the veteran has a current hearing 
loss problem, and claims exposure to noise in service.  This 
information is cumulative, redundant, and does nothing to 
establish a material fact that would aid in substantiating 
the claim.  Additionally, the examiners' comments suggest 
inconsistencies in the veteran's performance, and the 
possibility of a "functional overlay."  Apart from this, 
the most significant piece of information is the examiner's 
opinion from May 2002, which states the veteran's condition 
is "probably not" service connected.  Because this evidence 
is actually against the claim, it does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  Thus, while new, this evidence is not material.

In summary, although some of the evidence received subsequent 
to the July 2001 decision is new, the evidence is not 
material because it does not present the reasonable 
possibility of substantiating the claim.  The Board finds, 
therefore, that evidence that is both new and material has 
not been received, and the claim of entitlement to service 
connection for hearing loss is not reopened.

Even if the evidence were new and material, the claim would 
still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).  The evidence clearly shows 
decreased auditory acuity on entrance, which meets the 
current definition of hearing loss disability under 38 C.F.R. 
§ 3.385.  His separation examination noted improved hearing.  
However, even discounting that examination for the sake of 
argument, comparison of the entrance examination with the 
examination conducted in February 1976, still shows the same 
or better hearing after his discharge from service.  
Therefore, the evidence clearly shows the existence of 
hearing loss disability at entrance, with improved hearing at 
discharge and shortly thereafter.  If a disorder becomes 
worse during service and then improves to the point that it 
was no more disabling than it was at entrance into service, 
the disorder has not been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996); see also 38 C.F.R. § 3.306.  
This evidence, when coupled with the current VA examination 
opinion showing the disorder is not likely related to 
service, warrants denial of the claim.

ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral hearing loss is 
not reopened



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


